El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
 La apelante insiste en que las cuestiones juris-diccionales constituyen una excepción a la regia general re-lativa a la renuncia de objeciones a la adjudicación de costas no suscitadas en la apelación de la sentencia en que se hizo tal concesión; que en el presente caso la corte de distrito carecía de jurisdicción para conceder costas, al declarar sin lugar la moción solicitando un injunction preliminar, toda vez que la orden negando tal remedio fue una providencia interlocutoria; y que la imposición posterior de las costas fué nula ab initio por falta de jurisdicción para concederlas. Respecto a la supuesta falta de jurisdicción para conceder costas al negarse a expedir un injunction preliminar, la ape-lante cita los casos de Compañía Azucarera del Toa v. Galán et al., 30 D.P.R. 204; Bancroft’s Code Practice and Remedies, p. 2810, sección 2115; Gage v. Atwater, 136 Cal. 170; Broone v. Broone, 179 Cal. 638; Hernández v. Blanco, 17 D.P.R. 574; 7 Cal. Jur., sección 2, p. 254; Estate of Ber *3thol, 163 Cal. 343; Estate of Yoell, 160 Cal. 741; Henry v. Superior Court, 93 Cal. 569; Begbie v. Begbie, 128 Cal. 154; Harrington v. Goldsmith, 136 Cal. 168; 3 Bancroft’s Code Practice and Remedies, p. 2799; sección 2104; 15 Cal. Jur., p. 105, sección 211; id., p. 2783, sec. 2088; In re Johnson’s Estate, 198 Cal. 469; Naylor v. Adams, 15 Cal. App. 353; Buxó v. Buxó, 18, D.P.R. 190; Blanco v. Hernández, 18 D.P.R. 711; Vivas v. Hernáiz, Targa & Co., 24 D.P.R. 836; Hernández v. Benet, 25 D.P.R. 66; Santisteban et al. v. Sucn. Godoy et al., 25 D.P.R. 614;, Hawley v. Gray etc. Co., 127 Cal. 561; 14 Cal. Jur., p. 854, Sec. 3.
No trataremos de analizar todos estos casos, ni los cita-dos en los textos.
En el de Henry v. Superior Court, supra, la Corte Suprema de California dijo:
“Ann si se admitiera que los honorarios de abogado por servicios prestados al albaeea al someter el testamento a la aprobación de la corte pueden ser considerados como ‘costas’ dentro del significado del artículo 1720, no creemos que puedan ser concedidas excepto como un incidente a alguna sentencia u orden de la corte. El juez con juris-dicción en cuestiones de testamentaría está investido de discreción para ordenar que se paguen los costas ‘por cualquier parte en los procedimientos, o del activo de la herencia, según exija la justicia del caso.’ Esta discreción no puede ejercerse hasta que haya algo en qué basarla ... Es imposible para la corte decir de las meras ale-gaciones hechas por una de las partes, y antes de que se presente prueba alguna, si se está actuando de buena fe o no, y si es justo y equitativo que se preste ayuda a esa parte al proseguir o defender su recurso. Todas las disposiciones del código relativas a asuntos de testamentaría indican que las cuestiones a investigar por la corte, en ejercicio de su discreción, son la buena fe y la causa probable. (Hicox v. Graham, 6 Cal. 169; Code Civil Procedure, secs. 1031, 1332, 1509.) Hasta tanto la corte haya oído la prueba de las partes, es imposible para ella determinar si ellas, o alguna de ellas tienen re-clamaciones que son hechas de buena fe y que están basadas en buenas razones. Si al iniciarse las contiendas las cortes tienen facultad para hacer concesiones arbitrarias de la herencia a los peticionarios y liti-gantes, entonces los parientes desilusionados y los reclamantes que carezcan de justa causa, pueden privar a los beneficiarios bajo el tes-*4tamento, mediante litigios prolongados y costosos, de los bienes clejá-dosle por el testador. A menos que la fraseología del estatuto impe-rativamente lo exija, no debe dársele tal interpretación.”
Ese razonamiento tiene muy poca aplicación respecto a la facultad de una corte para conceder costas al negarse a ex-pedir un injunction preliminar.
Los casos Estate of Berthol, supra; Estate of Jones, 166 Cal. 147, y Estate of Johnson, supra, se basan en el mismo principio. En estos casos, sin embargo, la teoría fué llevada al extremo de resolver que la corte de testamentarías no po-día conceder costas en un caso en que se impugnaba un tes-tamento hasta que el caso se hubiese resuelto definitivamente por la Corte Suprema en apelación. Es usto agregar que esto se hizo de conformidad con el artículo 1720 del Código de Enjuiciamiento Civil de California que dispone que:
“Cuando en este título no se prescriba lo contrario, la corte superior o el tribunal supremo, pueden, discrecionalmente, en apelación, ordenar que cualquiera de las partes en el procedimiento pague las costas, o del activo de la herencia, según lo exija la justicia del caso. La orden de ejecución para recobrar las costas puede ser librada por la corte superior.”
Estos tres casos fueron resueltos mucho después que se adoptara el código de Idaho por la Legislatura de Puerto Rico, y más de diez años después que Idaho adoptó el código de California. Su valor como autoridades en esta jurisdic-ción depende enteramente del peso persuasivo de su razona-miento en tanto en cuanto el mismo sea aplicable por ana-logía a los hechos de determinado caso. De ser seguida la doctrina hasta una conclusión lógica en el presente caso, ello significaría que la corte de distrito no pudo haber concedido costas, aun al dictar sentencia en la acción principal, hasta que esa sentencia hubiese sido confirmada o recovada en apelación, o hasta que hubiese transcurrido el período para apelar sin que se hubiere apelado. La cuestión que ahora tenemos ante nos debe ser resuelta considerando las disposi-ciones pertinentes de nuestro propio Código de Enjuicia-*5miento Civil, según rigen hoy, y no como fueron original-mente redactadas en 1904.
Las secciones 22 y 23 del Código de Enjuiciamiento Civil de California no fueron incluidas en el código de Idaho ni en el nuestro. Solamente parte del código de Idaho fué adop-tado por la Legislatura Insular. Difícilmente podría decirse que la frase procedimiento especial doquiera se usa en el có-digo de Enjuiciamiento Civil tal cual fué redactado en 1904, necesariamente se refiere a un procedimiento independiente original y no a un remedio provisional.
El artículo 327, conforme fué adoptado en 1904, otorgó a las partes en “pleitos o procedimientos” (no necesariamente procedimientos especiales) el derecho a las costas y desem-bolsos provistos en artículos posteriores. De acuerdo con el artículo 328 debían concederse las costas como cuestión de derecho al demandante, al dictarse fallo en su favor en cier-tos casos específicos. Un procedimiento especial fué uno de los casos enumerados. El artículo 330 disponía la concesión de costas como cuestión de derecho al demandado “que ob-tuviera fallo a su favor en los pleitos mencionados en el ar-tículo 328 y en procedimientos especiales. ’ ’ Los artículos 328 y 330 fueron abrogados por legislación posterior. J. Ochoa y Hermano v. Herederos de Lanza, 17 D.P.R. 730, y Torres v. Pérez Vilanova, 18 D.P.R. 762. De conformidad con el ar-tículo 331, tal cual fué adoptado en 1904, las costas podían ser concedidas o no, y si se concedían podían distribuirse pro-porcionalmente entre las partes, a discreción de la corte, “en los pleitos no mencionados en el artículo 328.”
Los artículos 328 y 330 trataban exclusivamente de casos en que debían concederse las costas como cuestión de derecho. La frase procedimiento especial, tal cual ha sido usada en esos artículos, en tanto en cuanto puede ser considerada como una limitación a la facultad de conceder costas, surtía efecto solamente en aquellos casos en que la adjudicación de costas se hacía como cuestión de derecho. Las costas como cuestión de derecho están virtualmente fuera de uso en esta jurisdic-*6ción y cualquier limitación a la facultad de la corte para con-ceder costas como cuestión de derecho debe considerarse como que ha desaparecido al eliminarse la práctica de conceder tales costas.
El artículo 327 fué enmendado en 1908 (Leyes de ese año, p. 50) para leer (en lo pertinente, bastardillas nuestras) del modo siguiente:
“Las partes en pleitos o procedimientos tendrán derecho a las costas y desembolsos que en ellos se les bayan irrogado, con sujeción a las reglas que más adelante se establecen . . . Disponiéndose, que nada de lo contenido en esta sección podrá entenderse en el sentido de permitir que los honorarios de abogado se incluyan en las costas impuestas contra un demandado que no hubiere comparecido en el pleito o procedimiento, y disponiéndose además, que los honorarios y costas serán concedidos discrecionalmente por el juez que entienda en el pleito o procedimiento, teniendo en cuenta el grado de Culpabi-lidad, si la hubiere, de la parte condenada por la sentencia.”
Interpretando este artículo, tal cual fué enmendado, este tribunal en Torres v. Pérez Vilanova, supra, se expresó así:
“Al decirse las partes en pleitos o procedimientos se quiso expre-sar todas las acciones o procedimientos, incluyendo los procedimientos especiales. El hecho de que se mencionen los procedimientos espe-ciales en el artículo 328 que se aprobó primeramente, no establece diferencia alguna, porque el artículo 327 según fué aprobado origi-nalmente, se refería a las acciones y procedimientos en general.”
Según fué nuevamente enmendado en 1917 (Leyes de ese año, vol. I, p. 207), este artículo añora lee (bastardillas nues-tras) :
“Las partes en acciones o procedimientos, incluyendo El Pueblo de Puerto Eico, tendrán derecho a las costas y desembolsos, sujeto a las reglas que más adelante se prescriben.
“En todos los casos en que se hayan concedido a una parte las costas en una acción o procedimiento en la corte de distrito, dicha parte, a discreción de la corte de distrito, tendrá derecho a recibir de la parte Vencida, una cantidad que represente el valor de los ser-vicios de su abogado o una parte de dicha cantidad; Disponiéndose, que nada de lo contenido en esta Sección, se entenderá que concede *7honorarios ele ahogado para ser incluidos en las costas, que se impu-sieren a un demandado que no hubiere radicado su comparecencia en una acción o procedimiento; Y disponiéndose, además, que los hono-rarios j costas serán concedidos a discreción del juez que tenga cono-cimiento de la acción o procedimiento, teniendo en cuenta también el grado de culpa de la parte, si la hubiere, contra quien se dictare sen-tencia. ’ ’
Una sentencia, tal -cual la define el artículo 188 del Código de Enjuiciamiento Civil, es “la decisión definitiva so-bre los derechos de las partes en un pleito o procedimiento.” Una orden negando la expedición de un injunction pendente lite es, por supuesto, una providencia interlocutoria en la acción principal. No es una orden interlocutoria en el pro-cedimiento de injunction preliminar. En lo que a ese proce-dimiento se refiere, por su naturaleza y esencia es una sen-tencia. Es “la decisión definitiva sobre los derechos de las partes” en ese procedimiento. Así lo reconoce en efecto el artículo 295 del Código de Enjuiciamiento Civil y lo coloca, para los fines de una apelación, en la misma categoría que “una sentencia definitiva pronunciada en un pleito o proce-dimiento especial.”
El procedimiento a que se hace referencia en los ar-tículos 188 y 327 incluye los procedimientos especiales defi-nidos en los códigos de Nueva York, California, Montana y ciertos otros estados cuyas leyes están codificadas, y en de-cisiones como State v. Court, etc., 28 Mont. 227, 72 Pac. 613. También incluye cualquier procedimiento incidental o colate-ral que culmina en sentencia definitiva o en una providencia de la cual se puede apelar. Véase el artículo 339, tal cual fue enmendado en 1917 (Leyes de ese año, pág. 228, tomo II). Véase también Anderson v. Englehart, 105 Pac. 571. Aquí asumimos que en todo procedimiento de esa índole la corte tiene ante sí una base satisfactoria para el ejercicio de una sana discreción al conceder las costas. De ordinario los hechos ante la corte en el momento de negarse a expedir un injunction preliminar sentarían tal base. Una cuestión similar en *8otros procedimientos puede dejarse para ser considerada en casos futriros.
Podría ser que generalmente ann tratándose de una solicitud para que se espida un injunction preliminar, sería mejor práctica dejar en suspenso la cuestión de costas hasta la resolución final del asunto. Repetimos que ésa es cuestión que se suscita demasiado tarde al plantearse por primera vez en la apelación incoada contra una resolución aprobando un memorándum de costas. La concesión de costas en el pre-sente caso no fue nula por falta de jurisdicción.
La apelante también reanuda su ataque contra la doc-trina de Brac v. Ojeda (27 D.P.R. 658). La médula del ar-gumento es que Brac v. Ojeda gira sobre la interpretación de la enmienda de 1908; que en éste y en casos posteriores esta corte no prestó la debida consideración al elemento de discre-ción introducido, o al que dió énfasis la enmienda de 1917; que esta discreción debe ser ejercida en-el momento de concederse las costas y no luego; que de conformidad con la doctrina del caso de Brac “las costas como cuestión de derecho, sin que la corte tenga derecho a ejercer discreción alguna, in-cluyen más o menos los honorarios de abogado, cuya cuantía debe ser determinada en el procedimiento sobre la fijación de costas, de acuerdo con la discreción de la corte”; y que esta posición no está justificada por los términos del estatuto. Los letrados disienten de la opinión emitida en el caso de Brac “fundados en que la fraseología del estatuto deja a la discreción de la corte conceder o no costas, e incluir o no honorarios de abogado como parte de éstas.”
La falacia de este argumento se halla en la interpretación injustificada que los abogados tratan de dar a la opinión emi-tida en el caso de Brac. Esa opinión debe ser interpretada en armonía con numerosas decisiones en que este tribunal ha resuelto uniformemente que las cortes de distrito en el momento de conceder las costas ejercen en verdad una sana discreción judicial no solamente.en la concesión de cos-tas como tales, sino al excluir de ellas o no los honorarios de *9abogado, de acuerdo con las circunstancias del caso especí-fico. Sobre este criterio no ba habido desacuerdo entre los miembros de este tribunal. Con igual uniformidad la mayo-ría de esta corte ba resuelto además que la corte de distrito no agota su poder discrecional en el momento de incluir los honorarios de abogado en la concesión de costas al no excluir expresamente de ellas tales honorarios, sino que puede poste-riormente ejercer discreción similar determinando la cuantía de tales honorarios luego de haberse presentado un memo-rándum de costas y de celebrarse una vista sobre el mismo. Todo juez de distrito hoy en día entiende o debe entender que si no excluye expresamente los honorarios de abogado de las costas por él concedidas en una sentencia definitiva, se entenderá que ha incluido honorarios de abogado en la con-cesión de costas y que ha hecho esto en ejercicio de una sana discreción judicial. En vista de esta manera general de en-tender la cuestión proveniente de la práctica ya sentada y establecida desde largo tiempo a este respecto, hasta ahora hemos insistido en que la cuestión resuelta en el caso de Brac v. Ojeda y en casos posteriores que se han pronunciado en el mismo sentido no debe abrirse nuevamente a discusión. Aun sustentamos el mismo criterio.
La apelante también insiste en que la Corte de Cir-cuito de Apelaciones en el caso de United Porto Rican Sugar Co. v. Saldaña, 41 F. (2d) 32, revocó la doctrina sentada en Brac v. Ojeda y en casos posteriores en que esta corte ha seguido el de Brac. Hemos dicho que la norma de conceder costas como cuestión de derecho, está ahora prácticamente en desuso en esta jurisdicción. La sección 5 de la ley que au-toriza el procedimiento especial a que se hace referencia en United Porto Rican Sugar Co. v. Saldaña establece una de las raras excepciones a la regla general. La versión inglesa de esa sección dice que: “costs shall be taxed against the party against whom judgment is rendered.” La fraseología del texto español es: “se impondrán las costas a la parte contra la cual se dictare sentencia.” Las costas deben con-*10cederse como cuestión de derecho a la parte victoriosa. En cuanto a esto la corte no tiene discreción. Sin embargo, al igual que en otros casos ésta ejerce su discreción en el mo-mento de la concesión al determinar si los honorarios de abo-gado deben ser excluidos o no de las costas. Hernández v. Sánchez, 41 D.P.R 72. En todos los casos resueltos .por este tribunal que tienen alguna relación con el presente, la cues-tión de costas ha sido considerada desde el punto de vista de los artículos 327 y siguientes del Código de Enjuiciamiento Civil.
No tenemos a la vista el alegato de la parte apelada en el caso de la United Porto Rican Sugar Co., ni los autos lle-vados en apelación ante la Corte de Circuito de Apelaciones. El alegato de la apelante en dicho caso no llamó la atención de la Corte de Circuito de Apelaciones hacia la discrepancia existente entre la versión española y la inglesa del artículo 5, supra, en relación con la cuestión que la Corte de Circuito de Apelaciones dijo no estaba ante ella. De conformidad con la fraseología del artículo 339 del Código de Enjuiciamiento Civil, según fué enmendado en 1917, (Leyes de ese año, tomo II, pág. 229), las costas no pueden tasarse hasta que haya vencido el término para apelar de la sentencia dic-tada en.el caso en que se concedieren, y en caso de que se apelare de tal sentencia hasta que “se haya recibido en la corte sentenciadora en primera instancia, aviso oficial de la resolución dictada en apelación en última instancia.” No podemos convenir con los letrados de la apelante en el pre-sente recurso en que la opinión de la Corte de Circuito de Apelaciones exija que esta corte revoque ahora la regla es-tablecida en Brac v. Ojeda y en los casos posteriores conco-mitantes con el mismo.

Dehe declararse sin lugar la moción, de reconsideración.

El Juez Asociado Señor Córdova Dávila no intervino.